DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 18 has been cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 11/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10424360 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim(s) 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 3, 7, 15, 17 and 20; in brief and saliently: An apparatus and/or method thereof, comprising: a ferroelectric memory cell comprising: a selection component in electronic communication with an access line; a ferroelectric capacitor coupled to the selection component, the ferroelectric capacitor configured to store a polarization state and a charge state; and a controller operable to identify a logic state of the ferroelectric memory cell from a set of at least three logic states based at least in part on a duration associated with charging the ferroelectric capacitor to a voltage threshold, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827